          Case 1:15-cr-00616-AT Document 829 Filed 07/21/21 Page 1 of 1


                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT
                                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                DOC #: _________________
UNITED STATES OF AMERICA,
                                                                DATE FILED: 7/21/2021

              -against-
                                                                        15 Cr. 616-5 (AT)

YONGCHAO LIU,                                                                ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for July 27, 2021, is ADJOURNED to July 29, 2021, at 11:30
a.m., due to COVID-19-related scheduling constraints at the Metropolitan Detention Center.
The sentencing shall proceed in accordance with the instructions set forth at ECF No. 827.

       Members of the press and public who are not able to attend the proceeding may access the
audio feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing,
and entering access code 5598827.

       SO ORDERED.

Dated: July 21, 2021
       New York, New York
